DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing device and blockchain member devices in claim 8-14. It is recommended to the applicant to recite “computing node” and “blockchain member nodes” to overcome this interpretation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 12 recites the limitation "the computing node" in line 1 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al (US 2017/0048217) in view of Smith et al (US 2017/0316390) in view of Beser et al (US 2019/0012595).
Regarding claims 1, 8 and 15, Biggs et al discloses a method, system comprising a group of blockchain member devices and a computing device, and a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform[0102-0103]: 
identifying a group of blockchain member devices attempting to establish a trusted group communication channel [0013-0015, 0038]; 
Please note that in this example a Group Membership Blockchain may be created (identified) when a user (i.e., Alice) invites other members to the group. 
publishing the public keys of the blockchain member devices in a list [0107];
Please note that in this example public keys can be provisioned and stored in a local key store.  
responsive to verifying the second blockchain member device is a trusted member of the group of blockchain member devices, permitting communication between the first blockchain member device and the second blockchain member device on the trusted group communication channel [0012-0014];
Please note that in this example although Biggs does not expressly disclose the same type of verification, Biggs et al does disclose that once a verification takes place, communication can take place. 
However, Biggs et al does not expressly disclose but Smith et al disclose:
identifying a request from a first blockchain member device requesting a private key, associated with a second blockchain member device, be applied to a predetermined nonce value [0020, 0030]; 
Please note that in this example a cryptographic nonce may be applied for verification of user. 
responsive to identifying a response to the request, verifying, via a public key assigned to the first blockchain member device, that the second blockchain member device is a trusted member of the group of blockchain member devices [0194];
Please note that in this example the public key can be used to verify the member. 
responsive to verifying the second blockchain member device is a trusted member of the group of blockchain member devices, permitting action [0194]
However, Biggs et al and Smith et al does not expressly disclose but Beser et al discloses assigning each of the blockchain member devices public/private key pairs [0048-0049];
Please note that in this example, each node may be assigned a key pair. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Biggs et al by verifying the member is a trusted member, for the purpose of securing communications in the network, based upon the beneficial teachings provided by Smith et al, see for example [0194]. It would have been obvious to one of ordinary skill in the art before the effective filing Biggs et al and Smith et al by assigning devices key pairs, for the purpose of allowing each node to utilize their own key pair, based upon the beneficial teachings provided by Beser et al, see for example [0024].  These modifications would result in increased security and ease of use, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 2, 9 and 16, Biggs et al, Smith et al, and Beser et al disclose all the limitations of claim 1, 8, and 15. Biggs et al and Smith et al do not expressly disclose but Beser et al further discloses assigning each of the blockchain member devices a unique blockchain address to be used for communication on the trusted group communication channel, see for example the HD generated public addresses [0048]. 
The motivation to combine is the same as disclosed in point (20). 
Regarding claims 3, 10, and 17, Biggs et al, Smith et al, and Beser et al disclose all the limitations of claim 1, 8, and 15. Biggs et al does not expressly disclose but Smith et al further discloses the public keys are based on the predetermined nonce value [0020, 0038]. 
The motivation to combine is the same as disclosed in point (20). 
Regarding claims 4, 11 and 18, Biggs et al, Smith et al, and Beser et al disclose all the limitations of claim 1, 8, and 15. Biggs et al does not expressly disclose but Smith et al further discloses the request is encrypted with a public key assigned to the second blockchain member device [0020, 0038, 0194]. 
The motivation to combine is the same as disclosed in point (20). 
Regarding claims 5, 12 and 19, Biggs et al, Smith et al, and Beser et al disclose all the limitations of claim 1, 8, and 15. Biggs et al further discloses generating a group key; and encrypting messages shared between the blockchain member devices on the trusted group communication channel via the group key [0012]. 
Regarding claims 6, 7, 13, 14, and 20, Biggs et al, Smith et al, and Beser et al disclose all the limitations of claim 1, 8, and 15. Biggs et al further discloses the group key is assigned a temporary time window during which the encrypted messages may be shared by the blockchain member devices, and wherein the group key is created by one of the blockchain member devices, see for example the key may be updated in accordance to use or time [0057-0059, 0034, 0012]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
10,915,552: which discloses a delegation of user credentials in a blockchain network. 
2020/0151350: which discloses the identification of a new member to a blockchain network.
10,936,723: which discloses the retrieval of user data in a blockchain network to validate the user. 
2018/0041487: which discloses the establishment of trust in a communication network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.